Exhibit 10.2


FIRST AMENDMENT


THIS FIRST AMENDMENT, dated as of August 7, 2014 (this “Amendment”), to the
Credit Agreement, dated as of July 25, 2014 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
Orion Engineered Carbons S.A., a public limited liability company (société
anonyme) organized and established under the laws of Luxembourg (the “Parent”),
Orion Engineered Carbons Holdings GmbH, a Gesellschaft mit beschränkter Haftung
organized under the laws of Germany, Orion Engineered Carbons BondCo GmbH, a
Gesellschaft mit beschränkter Haftung organized under the laws of Germany, Orion
Engineered Carbons GmbH, a Gesellschaft mit beschränkter Haftung organized under
the laws of Germany (the “Borrower Representative”), OEC Finance US LLC, a
Delaware limited liability company, the Revolving Borrowers named therein,
certain Subsidiaries of the Parent party thereto as Guarantors, each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), and Goldman Sachs Bank USA, in its capacity as administrative agent
for the Lenders (together with its successors and assigns in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.


W I T N E S S E T H
WHEREAS, pursuant to Section 10.02 of the Credit Agreement, (x) the
Administrative Agent may, with the consent of the Borrower Representative only,
amend the Credit Agreement to cure any ambiguity, mistake, defect,
inconsistency, obvious error or any error or omission of a technical nature and
(y) the Required Lenders and the Borrower Representative may agree to amend
certain other provisions of the Credit Agreement.
WHEREAS, (x) each of the Borrower Representative and the Administrative Agent
have jointly identified certain ambiguities and technical omissions in the
Credit Agreement, and the Borrower Representative and the Administrative Agent
are entering into this amendment to cure such ambiguities and technical
omissions and (y) each of the Borrower Representative and the Required Lenders
have agreed to amend certain other provisions of the Credit Agreement as
provided for herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:
SECTION 1. Amendments to Credit Agreement.
(a) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“Applicable Rate” means a percentage per annum equal to: (a) initially,
a.with respect to the Initial Dollar Term Loans, (x) 4.00% per annum for
Eurocurrency Rate Loans and (y) 3.00% per annum for Base Rate Loans;
b.with respect to the Initial Euro Term Loans, 4.00% per annum for Eurocurrency
Rate Loans;
c.with respect to the Revolving Credit Facility, (x) 3.00% per annum for
Eurocurrency Rate Loans and (y) 2.00% per annum for Base Rate Loans.


(b) following the delivery of financial statements pursuant to Section 6.01(c)
and the related Compliance Certificate pursuant to Section 6.01(d), in each
case, for the Test Period ending on December 31, 2014 as set forth on the
pricing grid set forth below:
a.with respect to the Term Loans,
First Lien
Eurocurrency
Base Rate Loans
Leverage Ratio
Loans
Greater than
2.80:1.00
4.00%
3.00%
Less than or equal to 2.80:1.00
3.75%
2.75%



a.with respect to the Revolving Credit Facility,



--------------------------------------------------------------------------------

Exhibit 10.2
First Lien
Eurocurrency
Base Rate Loans
Leverage Ratio
Loans
Greater than
2.80:1.00
3.00%
2.00%
Less than or equal to 2.80:1.00 but greater than 2.30:1.00
2.75%
1.75%
Less than or equal to 2.30:1.00
2.50%
1.50%



Any increase or decrease in the Applicable Rate pursuant to the grids set forth
in clause (b) above shall take effect on the date of receipt by the
Administrative Agent of the financial statements required to be delivered
pursuant to Section 6.01(b) and the related Compliance Certificate required to
be delivered pursuant to Section 6.01(d). While an Event of Default has occurred
and is continuing, the Applicable Rate shall be the highest percentage per annum
set forth in the grids in clause (b) above until the date on which no Event of
Default exists and is continuing, whereupon the Applicable Rate shall revert to
the rate determined in accordance with the grids set forth in clause (b) above.”
a.Section 2.05(a)(iv) of the Credit Agreement is hereby amended by inserting
“twelve (12) months” in lieu of “six (6) months” in the first sentence thereof.
b.Section 2.07(a) of the Credit Agreement is hereby amended by inserting
“$895,156.50” in lieu of “The Euro Amount of €665,000” in the table set forth
therein.
c.The first proviso in Section 2.14(a)(iv) of the Credit Agreement is hereby
amended by deleting the words “on or prior to the date that is twelve months
after the Closing Date” therein.


a.Section 10.02(b)(A) of the Credit Agreement is hereby amended by (i) deleting
the “and” at the end of clause (vi) thereof and (ii) inserting a new clause
(viii) at the end thereof as follows:
“(viii) amend Section 2.05(d) or Section 2.07(f) or otherwise change the
currency in which any Loan is denominated; and”.
a.The second parenthetical in Section 10.05(b)(ii)(C) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“(except, (x) in the case of contemporaneous assignments by any Lender to one or
more Approved Funds, only a single processing and recordation fee shall be
payable for such assignments, (y) in the case of assignments between Approved
Funds, no processing and recordation fee shall be payable for such assignments
and (z) the Administrative Agent, in its sole discretion, may elect to waive or
reduce such processing and recordation fee in the case of any assignment)”.
SECTION 2. Effects on Loan Documents. Except as specifically amended herein, the
Credit Agreement shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed. Except as otherwise expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Secured Party or any
Agent under any of the Loan Documents, nor constitute a waiver of any provision
of the Loan Documents. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.


SECTION 3. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT, WHETHER IN
TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. EACH PARTY
HERETO HEREBY AGREES TO BE BOUND BY THE TERMS OF SECTION 10.11 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WAS SET FORTH IN FULL HEREIN.


SECTION 4. Counterparts; Effectiveness. Sections 1(c), (e), and (f) of this
Amendment shall be effective upon due execution by the Administrative Agent and
the Borrower Representative. Sections 1(a), (b) and (d) of this Amendment shall
be effective upon due execution by the Required Lenders and the Borrower
Representative.



--------------------------------------------------------------------------------

Exhibit 10.2
This Amendment may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or by
email as a “.pdf” or “.tif” attachment shall be effective as delivery of a
manually executed counterpart of this Amendment.


[Remainder of page intentionally left blank]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.


*** signature pages omitted ***

